     Case 2:20-cv-00222-KGB Document 2 Filed 11/05/20 Page 1 of 4




           IN THE ClRCUIT COURT OF ST. FRANOS COUNIY, ARKANSAS~       IL -·
SCOTf MARTIN"                                               PLAJNrIIr   ED
vs                                CASEN0.1JM~l/-.;)J)-J51o·t_       . H:O
THE CIIY OP PALPSTINE, ARXANSAS,                                 D:filrE~"T!:.,         "
MAYOR BILLY SHAFFER, lNDIVIDUALLY
AND IN HIS omOAL CAPAcnY
                                     COMPIAINT
        COMES NOW, the PlatD.tiff by and through his attomey Robert A.
Newcomb and, fox his Complaint against the Defendmt states:

                            DJBISIDTC]]QN AND YENJJE
1. ,Ju:r!sd1ct1on of tb1s Court is invoked pursuant to A.CA. 16-13-201, et seq.

                                        PACTS
2. 'Ib1s actlan is to enforce .rights granted the Plaintltt pursuant to AC.A. 14-

     42-110, A.c.A. 11-4-40S, and for damages for failure to pay comp time and
     for retaliatton in v1olatlons of 29 USC 206 et seq.
3. This action is also brought against Defendant Shaffer pursuant to Ac.A. 16-

     123-105 for lights granted by Article 2 §17.

                                       PARDBS
4. Defendant aw of Palestine ts a Oty of the second class located :In St Francis
     County, Arkansas and. was the employer of the .Plaint1ff.
5. Defendant Billy Shaffer 1B the Mayor of the Oty of Palestine and. 1s being
   sued for acts done under the color of law.
6. Plaln.tlff Scott Martin at all times material to tbis cause of actlon was the
     duly appomted Cblef of Police for the City of Palestine.



                                                                                  EXHIBIT

                                                                             I      A
   Case 2:20-cv-00222-KGB Document 2 Filed 11/05/20 Page 2 of 4




7. A.C.A. 14-42·110 (a)(l), "Prov1d1ng for the termmatton of the department

   heads by the Mayor unless the Qty or Town CoUlldl shall vote by two thfrds
   majority of the total membership of the Council to over.ride the Mayor's

   action."
8. 'Ihe Plaintiff appeared before the Palestine Oty Council on July 141:ll., 2020
   and the Mayor instructed the City Council not to vote on the request for             l ,t,
   rem.statement by the Plafntlff.
9. The Qty Council Members present did not vote yay ar nay on the
   termination of the Plaintiff even though he requested that he be reinstated

   pursuant to the provisions of the Statute.
10.The Pla:intiff had a contract of em;ployment with the City of Palestine that

   State law gave hhn-certam procedural l'lghts before ·it could be tenn1nated,

   which included a hearing be.fore and a vote by the Cl.ty Coundl

l I.Mayor Billy Shaffer :interfered with the Pla:lntl.ff's light to a vote on whether
  his term:matton should be upheld or not.

12.'Ihe Qty of Palestlne does not keep records of the hours worked by its
   employees m the excess of 86 hours eve:y two weeks fox its Law

  Enforcement Officers.
13.lb.e Plaintiff within two years prior to the filing of tbis sult worked smce

   January 1•, 2020 a total of 89 homs entitling him to 133.5 of compensatory
  hours.
   Case 2:20-cv-00222-KGB Document 2 Filed 11/05/20 Page 3 of 4




                                                                             I

14.Th.e Qty of Palesttn.e has ·not paid the Plaintiff for the hours work~d in
   excess of 86 hours per two week period and owes for willful violation of the
   Act twice the amount of pay.

15.Th.e Plain.tiff was termtnated on July gm, 2020 by Defendant Shaffer.
16.The Plaintiff requested Dana Densmore to giVe him his compensatory time
   check; she ad.Vised that the Mayor stated that the PlaintJff has to come see
   l1mL. This was on August 3•, 2020.
17.The Oty has the Pla:lntlff'~ rna1l:mg address.
18.The Oty has not complied With AC.A. 11--4-405 by paymg all wages due at
   the ttme of tenmnatton.
19.T.he Plaintiff has had to :Incur the cost of bfrtng an attorney and the Court
   should award reasonable attorney's fees.


20. The Court should Order the Oty Conncil of Palestine, Arkansas to hold a
   public hearing and vote on whether to reinstate the Plaintiff as Chief of
   Police for the Qty of Palestine.
21.The   Qty   of Palestine has wil.lfully violated the Federal Wage and Hour Ac.t
   ent1.tting the Plain.tiff an equal amount of liquidated damages equaling the
   amount owed him for violation of compensatory tamed 1n the amount of
   $1,985.14 hours.
22.Th..e Pl.a:lntlff's rate of pay was $14.87 per hour.
           Case 2:20-cv-00222-KGB Document 2 Filed 11/05/20 Page 4 of 4

'   .
        23.The Court should a.ward the Pla!:D:tttf the a:mount of Sl,985.14 for

           compensatory time that he had accumulated and an equal amotmt for
           damages.

        24.1he term.matt.on of the Plamtiff for asktog for comp time warrants this Court
           Ordenng that the Qty ar Palesttne reinstate the Plaintiff as Pol1ce Chief.
        25.This Court should also award attomey's i'ees and Court costs to the Platnttff.
        26.The Court should award pre,-Judgm.~ mterest.
        27.'Ihe Court should continue the Plaintiff's salary for up to 60 days or his

           obtatntng employment at the rate of $14.87 per hO'III'.
        28.The actlons of Defendant Shaffer caused 1he Plaintiff loss of pay and mental


        29.The acttons of Mayor Shatter were with mal1c.e and the Comt should award
           punitive damages.

        30.lb.e City of Palestme should be ordered to tonductaheartng 'llld take a vote
           1f it chooses to terminate the Plamttft.
              WHEREFORE, it ts respectfully prayed that this Court will grant the
        Plalnttff the relief requested herem.
                                                Respectra.Uy submitted:


                                                 ~lb~~
                                                IiobertAN~, #73087
                                                Attorney at Law
                                                Post Office Box 149
                                                little Rocle, AR 72203
                                                (501) 372-5577 • Ph.one
                                                (501) 372-6025 - Facsimile
                                                newcornbnffl<:eOaQLcoro
                                                mJ>ertnl!CJDb@aoJ c;om
